DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim, 
Claim 1 Line(s) 7, delete the term “each of the fixing modules” and insert -each of the plurality of fixing modules-. 
Claim 1 Line(s) 14, delete the term “the fixing modules” and insert -the plurality of fixing modules-.
Claim 5 Line(s) 2, delete the term “the at least one heating element” and insert –the heating element-.
Claim 6 Line(s) 1-2, delete the term “the at least one heating element” and insert –the heating element-.
Claim 6 Line(s) 3, delete the term “heating/cooling” and insert –heating or cooling-.
Claim 8 Line(s) 1-2, delete the term “each of the fixing modules” and insert -each of the plurality of fixing modules-.
Claim 13 Line(s) 9, delete the term “each of the fixing modules” and insert -each of the plurality of fixing modules-.
Claim 13 Line(s) 10, delete the term “each comprising” and insert -each of the plurality of fixing modules comprising-.
Claim 13 Line(s) 17, delete the term “the fixing modules” and insert -the plurality of fixing modules-.
Claim 22 Line(s) 10, delete the term “fixing modules” and insert -each of the plurality of fixing modules-.
Claim 24 Line(s) 7, delete the term “each of the fixing modules” and insert –each of the plurality of fixing modules-.
Claim 25 Line(s) 9, delete the term “the fixing modules” and insert –the plurality of fixing modules-.

Reasons for Allowance
Claim(s) 1, 5-6, 8-19, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1, 5-6, 8-19, and 22-26 have been allowed because the prior art does not anticipate under 35 U.S.C § 101(a)(1) and/or 102(a)(2)  or make obvious under 35 U.S.C § 103 the invention of a platform carrier comprising:
“the build plate being configured such that an object is directly producible by the additive manufacturing machine on the build plate”
“an elastic element arranged around at least a portion of the fixing screw, arranged entirely within the platform carrier”
“wherein the fixing modules are arranged in an array”
The closest prior art of record are as follows:
STEINER (US-20130327917-A1) teaches the platform carrier, the machine table, the additive manufacturing machine, the one-piece plate, the plurality of fixing modules, the build plate, the fixing modules, the fixing screw, the elastic element, the top, the rigid construction, and the heating element (Figure(s) 2, 4, 9 and Paragraph(s) 0035); however, STEINER fails to anticipate or show as obvious in combination or alone the feature of the disc spring pack, the array, or “the elastic element arranged around at least a portion of the fixing screw, arranged entirely in the platform carrier”.
SAKURAI (US-20150044319-A1) teaches the platform carrier, the machine table, the additive manufacturing machine, the one-piece plate, the plurality of fixing modules, the build plate, the fixing modules, the fixing screw, the elastic element, the top, the rigid construction, and the heating element (Figure(s) 7 and Paragraph(s) 0054); however, SAKURAI fails to anticipate or show as obvious in combination or alone the feature of the array, the disc spring pack, or “the elastic element arranged around at least a portion of the fixing screw, arranged entirely in the platform carrier”.
CHANG (US-20170043538-A1) teaches the platform carrier, the machine table, the additive manufacturing machine, the one-piece plate, the plurality of fixing modules, the build plate, the fixing modules, the fixing screw, the elastic element, the top, the rigid construction, and the heating element (Figure(s) 3A and Paragraph(s) 0025); however, CHANG fails to anticipate or show as obvious in combination or alone the feature of the array, the disc spring pack, or “the elastic element arranged around at least a portion of the fixing screw, arranged entirely in the platform carrier”.
HERMAN (US-20190030806-A1) teaches the platform carrier, the machine table, the additive manufacturing machine, the one-piece plate, the plurality of fixing modules, the build plate, the fixing modules, the fixing screw, the elastic element, the top, the rigid construction, the array, the disc spring pack, and the heating element (Figure(s) 1 and Paragraph(s) 0011); however, HERMAN fails to anticipate or show as obvious in combination or alone the feature of “the elastic element arranged around at least a portion of the fixing screw, arranged entirely in the platform carrier”.
FEENEY (US-20190009469-A1) teaches the platform carrier, the machine table, the additive manufacturing machine, the one-piece plate, the plurality of fixing modules, the build plate, the fixing modules, the top, the rigid construction, and the heating element (Figure(s) 9 and Paragraph(s) 0067); however, FEENEY fails to anticipate or show as obvious in combination or alone the feature of , the fixing screw, the elastic element,  the array, the disc spring pack, or “the elastic element arranged around at least a portion of the fixing screw, arranged entirely in the platform carrier”.
WU (US-20190115282-A1; PENG CN-207459230-U provides the priority date) teaches the one-piece plate, the plurality of fixing modules, the build plate, the fixing modules, the fixing screw, the elastic element, the top, the rigid construction, the array, the disc spring pack, and the heating element (Figure(s) 1 and Paragraph(s) abstract); however, WU fails to anticipate or show as obvious in combination or alone the feature of the platform carrier, the machine table, and the additive manufacturing machine.
COLCHESTER (US-20170313049-A1) teaches the platform carrier, the machine table, the additive manufacturing machine, the plurality of fixing modules, the build plate, the fixing modules, the fixing screw, the elastic element, the top, the rigid construction, the disc spring pack, and the heating element (Paragraph(s) 0072, 0143); however, COLCHESTER fails to anticipate or show as obvious in combination or alone the feature of the array, the one-piece plate, or “the elastic element arranged around at least a portion of the fixing screw, arranged entirely in the platform carrier”.
PENG (CN-207459230-U; WU US-20190115282-A1 provides the English translation) teaches the one-piece plate, the plurality of fixing modules, the build plate, the fixing modules, the fixing screw, the elastic element, the top, the rigid construction, the array, the disc spring pack, and the heating element (Figure(s) 1 and Paragraph(s) abstract); however, WU fails to anticipate or show as obvious in combination or alone the feature of the platform carrier, the machine table, and the additive manufacturing machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743               

/NAHIDA SULTANA/Primary Examiner, Art Unit 1743